Citation Nr: 1429180	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for right foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral foot disability.  However, the RO granted service connection for left toe fracture (claimed as left foot disability) in April 2011.  Accordingly, that issue is no longer on appeal.  


FINDING OF FACT

The Veteran's current right foot pes cavus and alcoholic neuropathy were not manifest in service and are unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for right foot disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate notice was provided in December 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical examination in January 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examination report is adequate as it was prepared by a competent health care provider who considered the claims record and the Veteran's contentions, and rendered medical opinions in light of the evidence.  The representative has argued in May 2014 that the VA examination is inadequate as it was performed by a physician's assistant instead of a podiatrist.  However, there is no indication that the physician's assistant was incompetent to prepare the examination report, and furthermore, it was co-signed by a physician.  The Board finds that it was an adequate examination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).

The Veteran is currently diagnosed with right foot pes cavus with hammertoes, and alcoholic neuropathy, as shown in the January 2010 VA examination report.  

Service treatment records are silent for reference to these and while the Veteran was treated for stress fractures of his heels and fasciitis in service, his feet were later clinically evaluated and found to be normal on service examination in February 1979.  While in-service treatment was reported by the Veteran from July 1979 to November 1979, when he filed his October 2009 claim, this is not shown.  Also, the Veteran also indicated that his foot disability began in 2009, when he filed his claim.

The Veteran is competent to report his experience and symptoms in service and thereafter. While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.   Barr v. Nicholson, 21 Vet. App. 303   (2007); Buchanan v. Nicolson, 451 F.3d 1331   (Fed. Cir. 2006). A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b). The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336. Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the Veteran is competent to state that he had foot problems in service.  However, he is not competent to provide a diagnoses of such problems and relating them to service.  This requires medical expertise.  In this case, the Board finds that the VA examiner's opinion is competent and more probative to the diagnoses and bases for the Veteran's right foot disability.

The VA examiner reviewed the evidentiary record in January 2010 and noted that there was treatment for foot problems in service, with a profile for stress fractures of the heels in November 1976 and complaints of pain in the balls of the Veteran's feet in March 1978.  The Veteran was also seen in service in December 1978, for pain in his feet after coming in from the field two weeks prior without wearing rubber boots, and his feet consequently getting wet.  

The examiner noted that the Veteran was seen in August 2004 complaining of chronic foot pain and paresthesias.  It was noted at the time that he had a longstanding history of chronic alcohol use and was referred to the podiatrist with the suspected diagnosis of alcoholic neuropathy.  He was seen in November 2004 and found to have mild pes cavus.  The examiner noted that the Veteran was a house painter by trade for 20 years, and pain on repetitive climbing and standing on ladder rungs was mentioned.  

The examiner concluded that the Veteran's pes cavus with hammertoe deformities was less likely than not caused by service.  The reasons given included that service treatment records did not show evidence of pes cavus or hammertoe deformities.  X-ray of his left foot done in 1978 was negative for such deformities.  Therefore, these conditions most definitely developed after his service, and they were not diagnosed until 2004.  

The examiner also concluded that the Veteran's alcoholic neuropathy was less likely than not related to symptoms or treatment in service.  The reasons given included that the Veteran's service treatment records were completely negative for any evidence of neuropathy.  Also, he had a history of alcohol dependency for 20 years, and chronic alcohol abuse is a common cause for neuropathy of the feet.   

Based on the evidence, the Board concludes that service connection is not warranted for pes cavus with hammertoes, or for alcoholic neuropathy.  The evidence shows that these were not manifest in service or until many years after service, and that they are unrelated to service.  No competent medical evidence of record relates them to service and the January 2010 VA examination report adequately explains why they are unrelated to service.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, service connection must be denied.   


ORDER

Service connection for right foot disability is denied.





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


